Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Remarks” section of “Applicant Arguments/Remarks”, filed 11/13/2020, with respect to the objections to the drawings and specifications, as well as the 112(b) rejections of Claims 4, 6, 15, and 17-20, have been fully considered and are persuasive.  The objections to the drawings and specifications, as well as the 112(b) rejections of Claims 4, 6, 15, and 17-20, have been withdrawn. 
3. Applicant's arguments regarding Claims 1 and 10, see “Remarks” section of “Applicant Arguments/Remarks”, filed 11/13/2020, have been fully considered but they are not persuasive. Regarding Claim 1, the Applicant amended Claim 1 such that “at least one trough defined by the wall of the housing…. wherein the at least one trough is configured to slidably receive and accommodate at least one electrical lead therein,” and states that modified Spanier does not disclose these features. The Examiner disagrees, as Spanier contains a trough defined by the wall of the housing (see annotation of Spanier’s Fig. 3 below, as well as Spanier Para. 0032), wherein the at least one trough is configured to slidably receive and accommodate at least one electrical lead therein (Spanier (Para. 0032, “The hose and/or tubelet 27 in which the optical fibers 28A, 28B are laid can extend slightly into the catheter hose 20, but can also extend completely through the catheter hose 20 and end in a corresponding plug at the end of the line for insertion of the relevant pressure sensor into a connection of the evaluation device 100”). Regarding Claim 10, the applicant amended Claim 10 such that “the at least one trough is configured such that the at least one electrical lead does not extend beyond the outer surface of the wall of the housing region when the at least one electrical lead is received within the wall of the at least 

    PNG
    media_image1.png
    196
    205
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

	ii. Ascertaining the differences between the prior art and the claims at issue.
	iii. Resolving the level of ordinary skill in the pertinent art.
	iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20150141842 granted to Spanier et al (hereinafter Spanier), in view of U.S. Patent No. 7027875 granted to Siess (hereinafter Siess).
9. Regarding Claim 1, Spanier teaches: a blood pump (Abstract) comprising: an impeller (impeller 58) assembly comprising a housing region defined by a wall having an outer surface (catheter 20); at least one trough defined by the wall of the housing, the at least one trough comprising a shape, a width, a depth and a length (see annotation of Fig. 1 below, showing trough in the wall of catheter 20); wherein the at least one trough is configured to slidably receive and accommodate at least one electrical lead therein (Para. 0030, “The appurtenant optical fiber 28B is guided in a thin plastic hose 21 over a short distance of for example 5 cm within the catheter hose 20, in order to ensure that the optical fiber 28B does not break upon strong curvatures of the catheter 10 in this region of the catheter hose 20”), and 

	10. Regarding Claim 2, Spanier modified by Siess teaches the blood pump of Claim 1, as shown above, further comprising an outer layer of material covering the at least one trough (material of catheter 20)  and the at least one electrical lead received within the at least one trough (lumen 27).

	11. Regarding Claim 3, Spanier modified by Siess discloses the blood pump of Claim 2, as set forth above, wherein the outer layer of material comprises a polymer (Para. 0027, “The lumen 27 can consist of a polymer, in particular polyurethane, or preferably of nitinol or another shape-memory alloy, exit from the catheter hose 20 at an exit point 57 (cf. FIG. 1) and be laid along the flexible flow cannula 53 e.g. externally”). Modified Spanier does not disclose the material of catheter 20. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	
	12. Regarding Claim 6, Spanier modified by Siess discloses the blood pump of claim 1, as set forth above, wherein the at least one trough defines a linear path within the wall of the housing region (see annotation of Fig. 1 of Spanier below, which shows Spanier’s blood pump in a generally linear configuration). 

    PNG
    media_image1.png
    196
    205
    media_image1.png
    Greyscale

	
	13. Regarding Claim 7, Spanier modified by Siess discloses the blood pump of claim 1, as set forth above, wherein the at least one trough defines a partially non-linear path within the wall of the housing region (see Fig. 3 of Spanier, which shows Spanier’s blood pump in a partially non-linear configuration). 
		

	
	15. Regarding Claim 9, Spanier modified by Siess discloses the blood pump of Claim 1, as set forth above, and wherein the at least one electrical lead is received within the at least one trough is at least partially disposed within the at least one trough (lead 28a disposed within catheter wall 20).

	16. Regarding Claim 10, Spanier modified by Siess teaches the blood pump of Claim 1, as set forth above, wherein the at least one trough is configured such that the at least one electrical lead does not extend beyond the outer surface of the wall of the housing region when the at least one electrical lead is received within the wall of the at least one trough (Para. 0032, “The hose and/or tubelet 27 in which the optical fibers 28A, 28B are laid can extend slightly into the catheter hose 20, but can also extend completely through the catheter hose 20 and end in a corresponding plug at the end of the line for insertion of the relevant pressure sensor into a connection of the evaluation device 100”). 	


		
	18. Regarding Claim 12, Spanier modified by Siess discloses the blood pump of Claim 11, as set forth above, wherein the sensor selected from a group consisting of: flow rate sensor, pressure sensor, signal emitter, and signal receptor (lead 28a connected to pressure sensor head 30). 
		
	19. Regarding Claim 13, Spanier modified by Siess discloses the blood pump of Claim 1, as set forth above, further comprising at least one working element (evaluation device 100, Fig. 1) operatively connected with at least one of the electrical leads (optical fiber 28a) within the at least one trough (lumen 27).   
	
	20. Regarding Claim 14, Spanier modified by Siess discloses the blood pump, as set forth above, wherein the at least one working element (evaluation device 100, Fig. 1) is configured to be controlled by signals transmitted (para. 0025) along the at least one electrical lead (optical fiber 28a) that is in operative connection with the at least one working element (evaluation device 100, Fig. 1). 
	
	21. Regarding Claim 15, Spanier modified by Siess discloses a blood pump, as set forth above, wherein the at least one working element is configured to receive and/or transmit signals (see Fig. 1 of Spanier, it is implicit that control signals from the sensor head 30 are transmitted to the evaluation deice 100. Furthermore, modified Spanier would be expected to perform this operation with the expandable region in the expanded working configuration while in the heart) transmitted along the at least one 
		
	22. Regarding Claim 16, Spanier modified by Siess discloses a blood pump, as set forth above, and the at least one trough comprising a shape (lumen in wall of catheter 20), and wherein the at least one electrical lead comprises a shape that is complementary to the shape of the at least one trough (cylindrical lead 28a in cylindrical lumen of catheter 20). 

	23. Regarding Claim 17, Spanier modified by Siess teaches a method for sending and/or receiving electrical signals (via optical fibers 28A and 28B, Fig. 3 of Spanier) to a sensor (at least sensor head 60 and/or 30, Fig. 3 of Spanier) associated with a blood pump (para. 0029-0030) that is adapted to be disposed at least partially within a patient's heart (para. 0025-0026, see Fig. 1), comprising:  providing a blood pump according to claim 1 (see the rejection of claim 1, above); collapsing the expandable region to achieve a collapsed delivery configuration of the blood pump (see the rejection of claim 1, above); delivering the collapsed blood pump through a blood vessel to the patient's heart (based on the rejection to claim 1 it is understood that modified Spanier’s blood pump/LVAD is collapsed and deliver through a blood vessel and to the patient’s heart); expanding the expandable region to achieve an expanded working configuration(based on the rejection to claim 1, above- it is understood that the blood pump/LVAD would expand upon reaching the patient’s heart), wherein the at least one electrical lead is adapted to slidingly extend within the at least one trough (i.e. lumen 27, Fig. 3 of Spanier) to accommodate the expansion of the expandable region (looking at Fig. 3 of Spanier, the electrical lead/optical fiber 28A is received within the trough/lumen 27. It is the Examiner’s position that this configuration does not impede or interfere with the expandable region. Therefore, the trough “accommodates the expansion of the expandable region” as claimed).	

	24. Regarding Claim 18, modified Spanier discloses the method of claim 17, as set forth above, further comprising operatively connecting a working element (evaluation device 100, Fig. 1) to one of the at least one electrical leads (lead 28A, Fig 1 of Spanier), and transmitting control signals to the working element along the at least one electrical lead in operative connection with the working element (para. 0025 of Spanier).

	25. Regarding Claim 19, modified Spanier discloses the method of claim 18, as set forth above, further comprising transmitting control signals to the working element when the expandable region has achieved the expanded working configuration (see Fig. 1 of Spanier, it is implicit that control signals from the sensor head 30 are transmitted to the evaluation deice 100. Furthermore, modified Spanier would be expected to perform this operation with the expandable region in the expanded working configuration while in the heart). 

	26. Regarding Claim 20, modified Spanier discloses the method of 17, further comprising providing a sensor (sensor head 30 and/or 60, Fig. 1 and 3 of Spanier) in operative connection with at least one of the at least one electrical lead (Fig. 3).

	27. Claims 4-5 are rejected under 35 U.S. C. 103 as being unpatentable over U.S. Patent Application No. 20150141842 granted to Spanier et al (hereinafter Spanier), in view of U.S. Patent No. 7027875 granted to Siess (hereinafter Siess) and further in view of U.S. Patent Application No. 20100241008 granted to Belleville et al (hereinafter Belleville).  


	
	29. Regarding Claim 5, Spanier modified by Siess discloses the blood pump of Claim 1, as set forth above, further comprising a jacket (reflowed polymer of modified Spanier) covering the at least one trough adapted to secure the at least one electrical lead within the at least one trough (as set forth above). 	

Conclusion
30. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
31. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
	32. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	33. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	34. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	35. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792